Exhibit 10.25.4.6a
Schedule of Omitted Guaranties
(Fixed Rate Pools)
     The agreements listed below are substantially identical in all material
respects to the Guaranty for Fixed Rate Pool 1, executed as of April 11, 2007,
by the Registrant for the benefit of Wachovia Bank, National Association (the
“Form Guaranty”), except as to the identity of the borrowers of the underlying
debt, the principal amount of the underlying debt and the maximum amount payable
by the guarantor. The following table specifically identifies each of these
differences. There are no other material differences between any of the
agreements listed below and the Form Guaranty. These agreements are not being
filed as exhibits in reliance on Instruction 2 to Item 601 of Regulation S-K.

                              Principal             Balance of   Maximum        
Borrowers’   Guaranteed Omitted Agreement   Borrowers   Debt   Amount
Guaranty for Fixed Rate Pool 2, executed as of April 11, 2007, by the Registrant
for the benefit of Wachovia Bank, National Association
  Ashford Phoenix Airport LP
Ashford Plano-R LP
Ashford San Jose LP
Ashford Richmond LP
Ashford Plymouth Meeting LP
Ashford Hawthorne LP
Ashford Manhattan Beach LP   $ 126,466,000     $ 21,300,000  
 
                   
Guaranty for Fixed Rate Pool 3, executed as of April 11, 2007, by the Registrant
for the benefit of Wachovia Bank, National Association
  Ashford San Francisco II LP
Ashford Seattle Downtown LP   $ 128,408,000     $ 21,650,000  
 
                   
Guaranty for Fixed Rate Pool 4, executed as of April 11, 2007, by the Registrant
for the benefit of Wachovia Bank, National Association
  Ashford LLB C-Hotel
Management, LP
Ashford LLB SHS Management, LP
Ashford LLB F-Inn
Management, LP
Ashford Edison LP
Ashford Atlanta Buckhead LP   $ 103,906,000     $ 17,500,000  

 



--------------------------------------------------------------------------------



 



                              Principal             Balance of   Maximum        
Borrowers’   Guaranteed Omitted Agreement   Borrowers   Debt   Amount
Guaranty for Fixed Rate Pool 5, executed as of April 11, 2007, by the Registrant
for the benefit of Wachovia Bank, National Association
  Ashford Durham I LLC
Ashford Durham II LLC
Ashford Bucks County LLC
Ashford Flagstaff LP
Ashford Market Center LP
Ashford Bridgewater Hotel
Partnership, LP   $ 158,105,000     $ 26,650,000  
 
                   
Guaranty for Fixed Rate Pool 6, executed as of April 11, 2007, by the Registrant
for the benefit of Wachovia Bank, National Association
  Ashford Plano-M LP
Ashford Seattle Waterfront LP
Ashford Tampa International
Hotel Partnership, LP   $ 260,980,000     $ 43,975,000  
 
                   
Guaranty for Courtyard Philadelphia, executed as of April 11, 2007, by the
Registrant for the benefit of Wachovia Bank, National Association
  Ashford Philadelphia Annex LLC   $ 35,000,000     $ 5,900,000  

 